                                                                     •   •       ,. , lh   -• W


                                                          I
                                                          I tJSDCSDNY
                                                          I;_DOCU~~-IBNT
                                                          tt ELECfRON1CALLY FILED ·.
UNITED STATES DISTRICT COURT                              Unoc #·                                             ·
SOUTHERN DISTRICT OF NEW YORK
                                                                                                  1)1~_/~--
                                                          ,     ~.           l     ---...--......----
                                                                                                    •
                                                                1
                                                          ~      ,_ BATEFILED:
                                                          ~ -~,~~;;'•='bt                  i

MARK COOPER,
                           Plaintiff,
                                                   18-Cv-06426 (SHS)
              V.

UPSTAIRS, DOWNSTAIRS OF NEW                        ORDER
YORK, INC. et al.,
                           Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    The Court has received defendants' January 14, 2020 letter (ECF No. 111) seeking
leave to serve subpoenas upon Manner House Cellar and Irving Place Surgery; to compel
plaintiff to sign tax authorizations for state and federal returns; and to update his
responses to document demands. Plaintiff responded to defendants' letter requesting that
certain subpoenas be quashed and opposing defendants' demand for plaintiff to sign an
authorization releasing tax information or the name of his accountant. (ECF No. 112.)
Defendants submitted a reply on January 15, 2020. (see ECF No. 113.)
    IT IS HEREBY ORDERED that:
    1. Defendants may serve the subpoenas, attached to ECF. No. 111 as Exhibits C and
       D, on Manner House Cellar and Irving Place Surgery.
    2. Defendants' request for plaintiff to sign an authorization releasing his tax
       information or the name of his accountant is denied. Discovery has been closed in
       this case since April 1, 2019. (see Civil Case Management Plan and Scheduling
       Order, ECF No. 40.)
    3. Defendants' request for plaintiff to supply updated answers to defendants'
       Demand for Production of Documents is denied for the same reason.
    4. Defendants' subpoena to the Bronx Family Court is quashed. The information that
       defendants seek is irrelevant to any claim or defense in the matter and discovery
       is closed.
    5. Defendants' subpoena to EcoGreen Tristate is quashed on the grounds that
       plaintiff commenced employment at this company after his employment with
       Upstairs, Downstairs ended, and it is not on his resume.
Dated: New York, New York
       January 16, 2020




                            2
